Citation Nr: 1117236	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  04-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for residuals of a spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a compensable evaluation for residuals of a spontaneous pneumothorax.  

In the Veteran's substantive appeal received by VA in June 2004, he requested to be scheduled for a videoconference hearing before the Board.  However, he rescinded this hearing request in a signed statement dated in September 2004.  

During the course of the appeal, the Board remanded the case in February 2006 for further evidentiary and procedural development, including to clarify representation of the appellant and to obtain copies of his Social Security Administration records.

In May 2010, pursuant to a joint motion submitted by the appellant and the Secretary of VA, a December 2008 Board decision denying the benefit sought on appeal was vacated by the United States Court of Appeals for Veterans Claims (Court).  The case was remanded to the Board for further evidentiary development, including obtaining a Veterans Health Administration (VHA) addendum opinion to clarify medical questions raised by the record.  In November 2010, the Board submitted an opinion request to VHA.  In January 2011, the requested addendum opinion was obtained and associated with the Veteran's claims file.  The Veteran and his representative were provided with the opportunity to review this opinion and thereafter submitted a brief in response, which was received by the Board in April 2011.       


FINDINGS OF FACT

1.  The weight of the competent medical evidence is against a finding that the Veteran's current respiratory disorders have an etiological relationship with his service-connected spontaneous pneumothorax residuals or are otherwise aggravated (i.e., permanently worsened beyond their natural, normal clinical progression) by them.

2.  The Veteran's spontaneous pneumothorax residuals are presently asymptomatic. 


CONCLUSION OF LAW

The criteria for a compensable rating for spontaneous pneumothorax residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6843 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 (VCAA) and the duty to notify and assist.

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  VA must inform the claimant of the information and evidence he is expected to provide, as well as the information and evidence VA will seek to obtain on his behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Generally, the notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007), the United States Court of Appeals for Veterans Claims (CAVC) held that VA may cure timing defects in notice required by the VCAA by issuing a fully compliant [section 5103(a)] notification and then readjudicating the claim.

In the present case, in order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim at issue was filed in July 2003.  A VCAA notice letter was dispatched to the Veteran shortly thereafter, in July 2003, with subsequent notice letters dispatched during the course of the appeal in March 2006 and March 2007, which address the issue on appeal and, collectively, satisfy the above-described mandates as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date of the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although notice letters that were fully compliant with the current notice requirements were not furnished until well after the claim was adjudicated in the first instance, the defect in the timing of the notice was cured by the RO's readjudication of the claim in subsequent rating decisions and/or supplemental statements of the case, most recently in June 2007.  See Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  There is thus no prejudice for the Board to subject the current appeal to appellate review.  In any case, the Veteran has not made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with the current appeal.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that clinical records from VA and private healthcare providers that pertain to the Veteran's treatment for respiratory complaints for the period from 2002 - 2007 have been obtained and associated with the claims file.  Social Security Administration (SSA) records relating to his claim for SSA disability benefits have also been obtained for VA consideration.  The Veteran has also attested that there are no outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal, per his signed affirmation in this regard, dated in August 2010.  

The Board also notes that the Veteran has been provided with a VA or VA-authorized medical examinations addressing the level of impairment associated with his residuals of spontaneous pneumothorax in March 2003, May 2007, and June 2007.  Also, VHA opinions from clinical specialists have been obtained in July 2008 and January 2011, addressing the question of whether or not a causal or aggravatory relationship existed between the Veteran's service-connected spontaneous pneumothorax residuals and his current pulmonary diseases.  The Board has reviewed the aforementioned examination reports and clinical opinions and observes that the Veteran's claims file was reviewed by the clinicians who performed the June 2007 VA examination or provided the July 2008 and January 2011 VHA opinions.  Furthermore, the examiners who conducted the June 2007 examination and expressed the July 2008 and January 2011 VHA opinions that will be considered in the adjudication of this appeal have provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions within the context of the Veteran's relevant clinical history as contained within his claims file.  Thus, the aforementioned examination and opinions are deemed to be adequate for rating purposes for the claim at issue regarding entitlement to a compensable rating for residuals of spontaneous pneumothorax.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As will be further discussed below, the VA-authorized examinations of March 2003 and May 2007, while not fully adequate for rating purposes, will be considered for their probative value within their limitations in adjudicating the merits of the Veteran's claim.  

The Board observes that the RO has substantially complied with the instructions of the Board's prior remand of February 2006, which tasked the RO with obtaining the Veteran's SSA records and clarifying which party was his duly appointed representative in the current appeal.  Additionally, the January 2011 VHA opinion fully addressed the nature of the Veteran's spontaneous pneumothorax residuals, including the distinction (if any) between his historical diagnoses of "spontaneous" and "refractory" pneumothorax, and whether or not a causal or aggravatory relationship exists between his spontaneous pneumothorax residuals and his current pulmonary diseases, pursuant to the instructions of the May 2010 joint-motion remand granted by the Court.  Therefore, no further remand for corrective development is warranted in this regard.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim, and thus no additional assistance or notification is required with respect to the matter that will be adjudicated on the merits in this decision.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged with respect to these matters.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to a compensable evaluation for residuals of a spontaneous pneumothorax.

By history, the Veteran's service treatment records show that he was hospitalized for less than one week in September 1974 for a spontaneous pneumothorax (lung collapse) of his right lung.  A chest tube was placed in his collapsed right lung for three days, which successfully re-expanded his collapsed lung, and he was medically released and returned to active duty 2-1/2 weeks afterwards.  The service treatment records do not indicate that a lobectomy was performed during active duty, although subsequent records include notations that the Veteran reported having segments of his right lung removed secondary to a bullet wound to the chest while serving in Vietnam.  (In this regard, the Veteran's service records do not objectively demonstrate or otherwise indicate that he had ever served overseas, much less in the Republic of Vietnam, or that he had ever been treated for a gunshot wound to his right chest.)

Post-service, a VA hospital summary shows that the Veteran was admitted for inpatient treatment from August 1982 - October 1982 for alcohol abuse and an upper respiratory infection.  Chest X-ray in October 1982 showed clear lung fields and essentially negative findings for any radiographic abnormality.  A November 1982 VA medical examination showed a diagnosis of residuals of thoracotomy and surgery relative to recurrent pneumothorax.    

By rating decision of December 1982, the Veteran was granted service connection and a noncompensable evaluation for residuals of a spontaneous pneumothorax, effective September 1982.  

The Veteran's subsequent clinical records show an indication of chronic obstructive pulmonary disease (COPD) in December 1987.  Records dated in 1987 and 1988 also note a reported history of two occurrences of spontaneous pneumothorax when the Veteran was 20 years old.  A February 1988 VA hospital discharge summary states that the Veteran reported a history of an occurrence of spontaneous pneumothorax in 1972 (before he entered into military service) and also pneumonia as a child.

The present appeal stems from his application for a rating increase that was received by VA in July 2003.  Therefore, the evidence pertinent to the current claim will be those relevant to the period from July 2002 (i.e., one year prior to the date of claim) to the present, pursuant to 38 C.F.R. § 3.400(o)(2) (2010).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

The Veteran's service-connected spontaneous pneumothorax residuals are evaluated under the rating criteria for traumatic chest wall defects, including pneumothorax, hernia, etc., at 38 C.F.R. § 4.97, Diagnostic Code 6843.  Disabilities under Diagnostic Code 6843 are, in turn, evaluated under the General Rating Formula for Restrictive Lung Disease.

Under this formula, if the Forced Expiratory Volume in one second (FEV-1) is less than 40 percent of predicted value, or; the ratio of FEV-1/Forced Vital Capacity (FVC) is less than 40 percent, or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method (DLCO (SB)) is less than 40-percent predicted, or the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale (right heart failure), or there is right ventricular hypertrophy, or there is pulmonary hypertension (shown by echo or cardiac catheterization), or; there is an episode(s) of acute respiratory failure, or the veteran requires outpatient oxygen therapy, then a 100 percent evaluation is warranted.

If the FEV-1 is 40- to 55-percent of predicted, or if the FEV-1/FVC is 40 to 55 percent of predicted, or the DLCO (SB) is 40- to 55-percent of predicted, or there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), a 60 percent evaluation is warranted.

If the FEV-1 is 56 to 70 percent of predicted, or the FEV-1/FVC is 56 to 70 percent of predicted, or the DLCO (SB) is 56 to 65 percent of predicted, then a 30 percent evaluation is warranted.

If the FEV-1 is 71 to 80 percent of predicted, or the FEV-1/FVC is 71 to 80 percent of predicted, or the DLCO (SB) is 66 to 80 percent of predicted, then a 10 percent evaluation is warranted.

The primary disorder may also be rated.  Note (2) to this general rating formula states that following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. 38 C.F.R. § 4.97, Diagnostic Code 6843.

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board acknowledges that a review of the medical records reflects the Veteran has been treated for multiple respiratory complaints during the course of this appeal, and includes diagnoses of COPD, emphysema, and a chronic traumatic lobectomy.  The appellant contends that these conditions are residuals of, or otherwise aggravated by, his service-connected spontaneous pneumothorax.  However, as detailed below, the Board finds that the weight of the objective clinical evidence is against finding that medical relationships of these sorts exist in the present case.

The report of a VA-authorized medical examination conducted in March 2003 shows, in pertinent part, that the examiner opined that the Veteran's COPD and emphysema were unrelated to his service-connected spontaneous pneumothorax and were more likely due to his history of tobacco use.  In this regard, the records reflect a long history of cigarette smoking since age 16, with a consumption rate of four cigarette packs per day reported in February 2000.  Although recent medical records dated in February 2006 reflect that the Veteran had reportedly significantly reduced his cigarette consumption to approximately three to four cigarettes per day, he continued to use tobacco regularly.  Other treatment records pertaining to the period from 2000 to 2006 indicate that the Veteran had COPD and emphysema due to his lifelong cigarette habit, for which he was prescribed a medicated inhaler to administer Albuterol 4 - 6 times daily.

In the report of a VA-authorized medical examination conducted in May 2007, the examiner concluded that the Veteran's spontaneous pneumothorax had progressed to pneumothorax and status-post lung surgery for refractory pneumothorax with residual scars and severe diffuse bilateral pulmonary emphysema.  The examiner provided a conclusory statement, but not an actual rationale, to support this opinion, and did not indicate that the Veteran's VA claims folder was reviewed in conjunction with this opinion.  On pulmonary function testing, the Veteran's FEV-1 score was 29 percent of predicted value before use of a bronchodilator, and 31 percent of predicted value after use of a bronchodilator.  The examiner found no evidence of complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure secondary to pulmonary disease. 

A June 2007 VA medical opinion, promulgated based upon review of the Veteran's VA claims folder, noted, in pertinent part, that there were no medical records to suggest that the Veteran had a lobectomy or was shot while in the service as is reported by him in some historical accounts; that the Veteran had a long history of smoking, including a tobacco consumption rate of at least two packs per day for 40 years; and that following successful therapy, there are no long term complications of spontaneous pneumothorax.  Therefore, the clinician concluded that pneumothorax did not lead to COPD and emphysema.  Rather, the clinician opined it was more than likely that the Veteran's chronic smoking had led to the complications of emphysema and COPD.  Finally, the clinician concluded that given all the evidence at the present time, it was not likely that the Veteran's spontaneous pneumothorax which happened while in the service led to his COPD, chronic emphysema or traumatic lobectomy.

In view of the foregoing, the Board requested a VHA medical opinion to address the question of the likelihood of any casual relationship between the Veteran's in-service occurrence of right spontaneous pneumothorax and his later-diagnosed COPD, emphysema, and any other pulmonary conditions identified in the medical records.  The clinician who promulgated the July 2008 VHA medical opinion noted that he had reviewed the Veteran's entire VA claims folder, including his service medical records. The conclusions of the VHA medical opinion were that the Veteran's spontaneous pneumothorax in service meant that there was air in the pleural space within the thoracic cavity, outside of his right lung, and that all patients with spontaneous pneumothorax have subpleural bullae.  The spontaneous pneumothorax was not caused by any obvious precipitating factors, but was more than likely from degradation of elastin fibers.  The clinician expressed unfamiliarity with the term "refractory pneumothorax" presented by a 2007 treating physician in the Veteran's clinical history and declined to offer an explanation.  The VHA clinician also determined that it was less likely as not (i.e., less than 50/50 probability) that the Veteran's service-connected spontaneous pneumothorax had any cause-and-effect relationship with any of the currently diagnosed respiratory diseases, and further stated that contemporary medical authorities and literature did not recognize spontaneous pneumothorax as being a cause for COPD.  Rather, it was likely that the Veteran's chronic tobacco smoking or exposure to second hand smoke were the cause of his COPD.

In answer to the question regarding the likelihood that the reported finding on a routine chest X-ray in August 1982 of surgical sutures along the right margin of the superior mediastinum as being causally associated with the Veteran's service-connected spontaneous pneumothorax, the VHA clinician stated that he was unable to address this question because all he could determine was that the Veteran had some kind of surgical procedure on the right side of the chest sometime in the past, but the pertinent record did not state when this procedure was performed, although it presumably occurred before the X-ray was obtained in August 1982.

In a January 2011 VHA medical opinion, in which the Veteran's claims file and pertinent clinical history were reviewed, the opining examiner presented the following answers, opinions, and rationales to the following questions posited by the Board:

Question 1: In the context presented in the factual evidence of record, explain the difference, if any, between "spontaneous pneumothorax" (the disability described in the service treatment records in September 1974) and "refractory pneumothorax" described in the May 2007 medical examination report.  Are the aforementioned descriptive terms used to describe the Veteran's pneumothorax meant to distinguish two separate entities, or are they describing the same underlying pneumothorax condition?

Answer: Spontaneous pneumothorax simply means that the pneumothorax (or lung collapse) happened without a precipitation injury and there is no apparent lung disease that could have caused it.  In actuality, spontaneous pneumothoraces (plural of pneumothorax) are frequently due to some underlying lung disease such as lung blebs that are weakened areas of the lung that have a tendency to rupture and cause a pneumothorax.  There are also congenital or genetic lung problems that can predispose an individual to develop spontaneous pneumothorax.  The Veteran did not have a workup to look for any of these conditions.  The term "Refractory" pneumothorax is not a standard terminology.  I suspect the author who used the term meant to describe a pneumothorax that re-occurred after treatment.  In my opinion, both authors meant the same underlying pneumothorax but used different adjectives.

Question 2:  Based on the factual evidence and clinical history contained in the medical records associated with the Veteran's claims file, what is the likelihood (i.e., likely, at least as likely as not, or unlikely) that the surgical sutures along the right margin of the Veteran's superior mediastinum (as noted on X-ray examination in August 1982) are causally associated with the Veteran's service-connected spontaneous pneumothorax?

Answer:  The presence of surgical sutures in the Veteran's right upper mediastinum indicate that the Veteran had a surgical procedure in that area.  However, the date of that operation, the type or where it happened is not available in the medical record.  The Veteran in a counseling session on January 28, 1975. . . reported, ". . .relapse right lung collapse, 2 weeks in the hospital. . .".  It is not clear if he had lung surgery during this alleged relapse of pneumothorax (during service).  He had also reported that he was hospitalized at Bergen Pines Hospital in 1979 but there are no details on this hospitalization.  The Veteran stated in a letter to a DAV representative dated Jan 19, 2005 he had a traumatic lobectomy in Vietnam.  However, there is no proof in the member's record that. . . he served in Vietnam.

To answer the question, could the surgical sutures in the chest be causally related with the Veteran's service-connected spontaneous pneumothorax?  Surgery is often performed when a pneumothorax keeps re-occurring following standard treatment with a chest tube, especially if there is a localized abnormality, such as a lung bleb or lung cyst, that could be the cause of the recurrent pneumothorax.  Therefore, it is possible that the surgical sutures in his right chest could have been due to an operation to correct a recurrent pneumothorax and be causally associated with the spontaneous pneumothorax he had in 1974.  Unfortunately, I could not find in the Veteran's record the specific operation or indication for the procedure that he had.

Question 3:   Did the Veteran's service-connected spontaneous pneumothorax cause or otherwise predispose the Veteran to develop COPD, emphysema, or any of his currently diagnosed chronic respiratory disorders?  As your opinion is sought in order to reconcile the divergent opinions of the examiner who authored the May 2007 examination report and the examiner who authored the June 2007 examination report, as well as the author of the July 2008 VA medical opinion, regarding this issue, the medical basis for your conclusion(s) should include discussion of these aforementioned conflicting opinions.

Answer:  A spontaneous pneumothorax is unlikely to have predisposed the Veteran to develop COPD or emphysema.  The medical literature I reviewed does not list pneumothorax as a risk factor for developing COPD.  Rather, COPD is frequently reported as a cause of pneumothorax.  Smoking is also reported as a risk factor for both spontaneous pneumothorax and COPD.  The development of spontaneous pneumothorax in a young person, as in this Veteran, suggests an inherent weakness in his lungs.  A number of conditions are known to predispose to spontaneous pneumothorax and COPD/emphysema.  The most common pathological finding in spontaneous pneumothorax are lung blebs.  These are weakened and enlarged air sacs that can rupture spontaneously.  These may not be visible in standard X-rays.

I reviewed the three medical opinions in the medical record (May 2007, June 2007 and July 10, 2008).  I agree with the two medical opinions rendered in June 2007 and July 2008 which in essence state that the pneumothorax did not cause or aggravate the Veteran's COPD/emphysema.  I disagree with the medical opinion in May 2007 because there does not appear a scientific basis to the conclusions the author reached.

Question 4:  If your expert opinion is that no causative relationship exists between the Veteran's service-connected spontaneous pneumothorax and his COPD, emphysema, or any of his currently diagnosed chronic respiratory disorders, then did his service-connected spontaneous pneumothorax aggravate (meaning permanently worsen beyond their normal clinical progression) his COPD, emphysema, or any of his currently diagnosed chronic respiratory disorders?

Answer:  In my opinion, the spontaneous pneumothorax did not aggravate the Veteran's COPD or emphysema.  Pneumothoraces and the treatments that are used to correct it can cause scarring of lung tissue and the outside lining of the lung, but not always.  This results in decreased lung expansion, called pulmonary restriction.  On the other hand, COPD is caused by narrowing of the airways which is seen in the pulmonary function test as airflow obstruction, which the Veteran has.  Pneumothorax by itself is not known to permanently worsen the clinical progression of COPD.

As the January 2011 VHA medical opinion was based upon a complete review of the Veteran's pertinent clinical history contained within his claims folder, including the VA and VA-authorized medical examinations in this case, and the July 2008 VHA opinion, and incorporates the clinical findings presented therein, the Board finds that it is entitled to be accorded the most probative weight in determining the current nature and severity of the Veteran's service-connected spontaneous pneumothorax residuals and their relationship to his current pulmonary diagnoses.  In this regard, the 2011 opinion and the other opinions and examinations of record completely outweigh the opinion of May 2007, to the extent that the May 2007 opinion determined that the Veteran's COPD and emphysema were a progression of his spontaneous pneumothorax.  The January 2011 VHA opinion conclusively determined that the Veteran's service-connected spontaneous pneumothorax neither caused nor aggravated any of his currently diagnosed pulmonary diseases, including  COPD and emphysema.  Even if it were conceded that the surgical sutures of the Veteran's right chest wall were related to his spontaneous pneumothorax, the clinical evidence clearly demonstrates that these are asymptomatic residuals and that the spontaneous pneumothorax itself is asymptomatic.  The disabling FEV-1 values obtained on pulmonary function testing in May 2007 are associated with the Veteran's non-service-connected COPD and emphysema, which the January 2011 clinician characterized as obstructive airway diseases, which are distinguishable from spontaneous pneumothorax residuals, which would produce pulmonary restriction due to decreased lung expansion as a result of pulmonary scarring.  As such, the Board concludes that there is no clinical basis to award a compensable rating for the Veteran's service-connected spontaneous pneumothorax residuals.

To the extent that the Veteran claims that segments of his right lung were surgically removed to treat his spontaneous pneumothorax, the Board finds that his statements in this regard are not credible.  The clinical record does not actually demonstrate that a segment of his right lung is absent, as all X-ray examinations of his lung fields indicate intact lungs.  Furthermore, the Veteran has presented dubious statements regarding his clinical history in this regard, alleging that part of his right lung was removed as a result of a gunshot wound in Vietnam, that are simply not substantiated by the objective historical or medical record.  As such, the credibility of his statements in this regard is highly questionable and the Board will not accord them any probative weight.

In view of the foregoing, the Board finds that the weight of the medical evidence is against a factual determination that the Veteran's current respiratory disorders have an etiological or aggravatory relationship with his service-connected spontaneous pneumothorax residuals.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Simply put, he does not have any current respiratory impairment due to the service-connected disability.  Inasmuch as his current impairment due to active pulmonary symptomatology cannot be attributed to his service-connected disability, the Veteran is not entitled to a compensable rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6843, or any other potentially applicable Diagnostic Code.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a compensable rating for his service-connected spontaneous pneumothorax residuals.  Thus, the claim on appeal must be denied.  As the evidence is not in a state of relative equipoise or otherwise approximately balanced regarding the merits of the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Extraschedular consideration

Notwithstanding the above discussion, a rating in excess of the assigned noncompensable schedular evaluation for the Veteran's service-connected spontaneous pneumothorax residuals may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

The Board finds that there is no evidence that the Veteran's service-connected spontaneous pneumothorax residuals have presented such an unusual or exceptional disability picture at any time since July 2002 (i.e., one year prior to the date his claim for a compensable rating for this disability was filed), so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  In this case, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected spontaneous pneumothorax residuals.  Although the clinical evidence indicates that the Veteran is impaired by active respiratory symptoms associated with his COPD and emphysema, the Board has determined that the clinical evidence demonstrates no relationship between these pulmonary disease symptoms and the service-connected spontaneous pneumothorax residuals.  The spontaneous pneumothorax residuals are essentially asymptomatic at present.  As such, the Board cannot concede that such residuals cause marked interference with employment, or that the disability picture created by them is exceptional or unusual.  Having reviewed the record, the Board finds that the noncompensable rating presently assigned adequately reflects the current state of the Veteran's spontaneous pneumothorax residuals and that there is no evidentiary basis for referral of the case for extraschedular consideration.  See VAOPGCPREC 6-96.  


ORDER

Entitlement to a compensable evaluation for spontaneous pneumothorax residuals is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


